UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1112



JACQUELYN A. COOTS, Guardian of the Property
for the Minor Children; TNW; NIW; HW; MPW,

                                           Plaintiffs - Appellees,


          versus

WACHOVIA SECURITIES, INCORPORATED, formerly
known as First Union Brokerage Services,
Incorporated,

                                            Defendant - Appellant,


          and

WACHOVIA BANK, N.A., formerly known as First
Union   Brokerage   Services,   Incorporated,
formerly known as First Union Bank,

                                                        Defendant.


                            No. 04-1384



JACQUELYN A. COOTS, Guardian of the Property
for the Minor Children; TNW; NIW; HW; MPW,

                                           Plaintiffs - Appellees,


          versus
WACHOVIA BANK, N.A., formerly known as First
Union   Brokerage   Services,   Incorporated,
formerly known as First Union Bank,

                                           Defendant - Appellant,

           and

WACHOVIA SECURITIES, INCORPORATED, formerly
known as First Union Brokerage Services,
Incorporated,

                                                          Defendant.


Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-705-PJM)


Argued:   October 28, 2004            Decided:     December 10, 2004


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Virginia Wood Barnhart, POPE & HUGHES, P.A., Towson, Maryland, for
Appellant.    Stephen Bennett Mercer, SANDLER & MERCER, P.C.,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      Appellee Jacquelyn Coots, as guardian to four minor children,

filed      an    action      in    Maryland       state       court    against    Wachovia

Securities, Inc., alleging that Wachovia Securities wrongfully

converted life insurance proceeds disbursed to the children upon

the death of their father.             J.A. 351.       Wachovia Securities removed

the case to the United States District Court for the District of

Maryland.         J.A. iv.        In the district court, Coots amended her

complaint to add Wachovia Bank, N.A., as a defendant.                             J.A. 78.

The amended complaint invoked only the diversity jurisdiction of

the   district       court    under    28    U.S.C.       §    1332.     J.A.    80.   The

defendants filed a motion to compel arbitration, which the district

court denied without addressing its diversity jurisdiction, J.A.

350-59, and the defendants appeal.

      It        appears   that      the     district          court    lacked    diversity

jurisdiction of this action.                Section 1332(a) of title 28 of the

United States Code requires “complete diversity between the real

and substantial parties in interest.”                     Roche v. Lincoln Property

Co., 373 F.3d 610, 615 (4th Cir. 2004).                         Coots is a citizen of

Maryland.         J.A. 79.        Wachovia Bank, N.A., is a citizen of every

state in which it operates branch offices.                      28 U.S.C. § 1348 (“All

national banking associations shall . . . be deemed citizens of the

States in which they are respectively located.”); Wachovia Bank,

N.A. v. Schmidt, ___ F.3d ___, No. 03-2061, slip op. at 27 (4th


                                              3
Cir. 2004) (“[W]e hold that a national banking association is

‘located’ under section 1348 in any state where it operates branch

offices.”).     It appears that Wachovia Bank operates branch offices

in   Maryland    and   is   therefore       a   citizen   of   Maryland.   See

http://wachovia.via.infonow.net/locator/jsp/              index.jsp   (listing

five Wachovia branch offices in the Baltimore area).               In fact, at

oral argument, counsel for Wachovia conceded that, if national

banks were deemed citizens of the states in which they operate

branch offices, there would be no diversity jurisdiction here. And

neither party has argued that Wachovia Bank is not a “real and

substantial party in interest.” It therefore appears that complete

diversity is lacking.

      Because both Coots and Wachovia Bank appear to be citizens of

Maryland, we vacate the judgment of the district court and remand

for a determination of whether there is diversity jurisdiction in

this case.



                                                          VACATED AND REMANDED




                                        4